UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 AMENDMENT NO. 1 TO FORM 8-K/A CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 13, 2015Date of Report (Date of earliest event reported) NOVUS ROBOTICS INC. (Exact name of registrant as specified in its charter) Nevada 333-140396 20-3061959 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7669 Kimbal Street Mississauga, Ontario Canda L5S 1A7 (Address of principal executive offices) (Zip Code) (905) 672-7669Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4. MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS ITEM 4.02 NON RELIANCE ON PREVIOUSLY ISSUED FINANCIAL STATEMENTS OR A RELATED AUDIT REPORT OF COMPLETED INTERIM REVIEW. Financial Statements for Fiscal Year Ended December 31, 2013 Will Not Be Restated On approximately April 13, 2015, the Board of Directors of Novus Robotics, Inc., a Nevada corporation (the “Company”), was advised by its independent public accountants, De Joya Griffith ("De Joya") that its financial statements for fiscal year ended December 31, 2013 as filed with the Securities and Exchange Commission in its Annual Report on Form 10-K (the “Financial Statements”) could not be relied upon. At issue was one invoice in the amount of $98,000, which was dated in error November 29, 2012 (the "Invoice"), and revenue which possibly should have been recognized in 2013 associated with the Invoice. De Joya is of the opinion that the Company must complete an analysis and investigation of the Invoice to determine the proper accounting and, if related to previously issued financial statements, file a non-reliance current report on Form 8-K. De Joya believes it received conflicting information from the Company regarding the Invoice resulting in the preceived risk of a material misstatement of the Financial Statements for the Company for fiscal year ended December 31, 2013. The Board of Directors of the Company disagrees with the auditors perception regarding a "material misstatement of the financial statements" as well as advising them since the Invoice represents approximately only .04175% of total sales during fiscal year ended December 31, 2013. As a result, the Board of Directors of the Company concluded on April 15, 2015 that its previously filed Financial Statements for fiscal year ended December 31, 2013 could not be relied upon until the issue regarding the Invoice is resolved. The Board of Directors of the Company discussed with De Joya the subject matter of their respective disagreements and the need to file a current report on Form 8-K regarding non-reliance on the Company's financial statements for fiscal year ended December 31, 2013. As a result, the Company engaged new auditors, BF Borgers CPA PC ("Borgers") to proceed with an anlysis of the Company's invoicing procedures and whether or not the Invoice and the accounting utilized by the Company relating to the Invoice results in a material misstatement of its financial statements for fiscal year ended Decemebr 31, 2013. As of the date of this Amendment and upon numerous consultants with Borgers and legal, management thoroughly investigated the issues regarding the Invoice, booked the adjustment on the financial statements for fiscal year ended December 31, 2014 when the Invoice was actually paid) and made a determination that the Invoice was immaterial to the Financial Statements for fiscal year ended December 31, 2013. Therefore, management has determined that irrespective of any issues pertaining to the Invoice, the amount of the Invoice is immaterial and the Financial Statements are still quantitatively and qualitatively correct and, further, that the Invoice does not represent a material missatement nor does it materially change the Financial Statements, any ratios, earnings per share or any other metrics. Therefore, the Financial Statements will not be amended. De Joya has re-issued its consent for inclusion in the Company's Annual Report on Form 10-K, which contains the audited Financial Statements for fiscal year ended December 31, 2013. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NOVUS ROBOTICS INC. Date: September 22, 2015 By: /s/ Berardino Paolucci Name: Berardino Paolucci Title: President/Chief Executive Officer 3
